995 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph R. MILLER;  Dorothy B. Miller, Plaintiffs-Appellants,v.UNITED STATES POSTAL SERVICE;  United States of America,Defendants-Appellees.
No. 92-3824.
United States Court of Appeals, Sixth Circuit.
March 9, 1993.

1
Before RALPH B. GUY, JR. and BOGGS, Circuit Judges, and BELL, District Judge.*

ORDER

2
Ralph R. Miller and Dorothy B. Miller, husband and wife, appeal through counsel the dismissal of their complaint filed under the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq., for lack of jurisdiction.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Both parties have also waived oral argument.


3
The Millers were involved in an automobile collision on February 10, 1989, in Cleveland, Ohio, with a vehicle owned and operated by the United States Postal Service.   On February 11, 1991, a Monday, the Millers filed claims with the Postal Service for property damage and personal injury.   Following the denial of their claims, this suit was instituted.   Defendants moved to dismiss for lack of jurisdiction, arguing that the claims were not filed with the agency within the two year limit set forth in 28 U.S.C. § 2401(b).   The Millers argued that Fed.R.Civ.P. 6(a) should apply to extend the expiration of the time period from a weekend day to the Monday on which the claims were filed.   The district court granted the defendants' motion and dismissed the complaint.


4
Upon review, it is concluded that the time limitations found in 28 U.S.C. § 2401(b) are jurisdictional in nature, and therefore this court will not apply Fed.R.Civ.P. 6(a) to extend the period.   Cf. In re Butcher, 829 F.2d 596, 601 (6th Cir.1987), cert. denied, 484 U.S. 1078 (1988);   Hilliard v. United States Postal Service, 814 F.2d 325, 327 (6th Cir.1987);   Rust v. Quality Car Corral, Inc., 614 F.2d 1118, 1119 (6th Cir.1980).


5
Accordingly, the district court's dismissal of this complaint for lack of jurisdiction is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation